TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00324-CR


Denise Rosas Brasher, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NO. 48654, HONORABLE JOE CARROLL, JUDGE PRESIDING



M E M O R A N D U M    O P I N I O N

In June 1998, appellant Denise Rosas Brasher was placed on deferred adjudication
supervision for ten years after she pleaded guilty to aggravated assault.  See Tex. Penal Code Ann.
§ 22.02 (West Supp. 2006).  In April 2007, appellant pleaded true to allegations made in the State's
motion to adjudicate.  The district court adjudged her guilty and imposed a sentence of
two years' imprisonment.
Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 
(1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 
(Tex. Crim. App. 1969).  Appellant received a copy of counsel's brief and was advised of her right
to examine the appellate record and to file a pro se brief.  No pro se brief has been filed.
We have reviewed the record and counsel's brief and agree that the appeal is frivolous
and without merit.  We find nothing in the record that might arguably support the appeal.  Counsel's
motion to withdraw is granted.
The judgment of conviction is affirmed.

				___________________________________________
				David Puryear, Justice
Before Justices Patterson, Puryear and Pemberton
Affirmed
Filed:   November 7, 2007
Do Not Publish